COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 JORGE LUIS CARBAJAL,                                         No. 08-20-00069-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                             41st District Court
                                                 §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                 §
                            State.                            (TC# 20200D00106 )


                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 28, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Greg Anderson, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before October 28, 2020.

       IT IS SO ORDERED this 28th day of September, 2020.


                                            PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.